Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over LG Chemical (Kr 20130082221) in view of Iwanaga et al. (US 20200017686).
           Embodiment 1 of LG Chemical discloses a process in which polybutadiene latex is grafted in step 1 with a latex of 100 parts polybutadiene of particle size 950 Angstroms in 110 parts water following which the latex is grafted with a mixture of 8.6/3.3/0.5 parts of methyl methacrylate/styrene/acrylonitrile (i.e. equivalent to a ratio of 64/25/4) following which the resulting product is grafted with 25.6/10/1.5 parts of methyl methacrylate/styrene/acrylonitrile (i.e. equivalent to a ratio of 69/27/4). As polybutadiene is known to be a rubber at room temperature it apparent that its Tg is below 25 degrees centigrade. With regard to the glass transition temperature of the intermediate layer, homopolymers of each of acrylonitrile, styrene and methyl methacrylate are known to have glass transition temperatures at or above 100 degrees and hence those skilled in the art would realize a glass transition temperature associated with the intermediate layer would also be at or above 100 degrees centigrade. Note the fourth paragraph under section “(b) Emulsion graft polymerization step” in which acrylates such as ethyl 
           LG Chemical does not disclose the refractive index characteristic of claim 1. Iwanaga discloses that for high transparency refractive index in a particle containing thermoplastic should be matched to 0.01 RI units or less (paragraph 167). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to match the refractive index of the graft copolymer particles of LG Chemical to within 0.01 RI units or less in order to maximize transparency absent any showing of surprising or unexpected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LG Chemical (Kr 20130082221) in view of Iwanaga et al. (US 20200017686), both cited and for the reasons set out above and Chai et al. (US 20160053099).
The primary reference does not disclose matching the refractive indices of the layers including the core layer in the core shell polymers. However, Chai discloses that matching RI to as little as 0.001 RI units can be done in order to improve colorability (paragraph 68). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to match the refractive index of the layers of the core shell .
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-31-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765